 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NATIONAL PRODUCTS INC,                          CASE NO. C18-1248 MJP

11                                 Plaintiff,               ORDER STAYING DISCOVERY
                                                            AND INITIAL CASE EVENTS
12                  v.

13          OPTEKA, INC,

14                                 Defendant.

15

16          The above-entitled Court, having received and reviewed Defendant’s Motion to Continue

17   Initial Case Events and Stay Discovery (Dkt. No. 16), Plaintiff’s Response in Opposition (Dkt.

18   No. 21), Defendant’s Reply in Support (Dkt. No. 23), and all attached declarations and exhibits,

19   rules as follows:

20          IT IS ORDERED that the motion is GRANTED: discovery and the initial case events

21   outlined in the Court’s Order Regarding Initial Disclosures and Joint Status Report (Dkt. No. 13)

22   will be STAYED until the Court rules on the pending motion to transfer (Dkt. No. 18).

23

24


     ORDER STAYING DISCOVERY AND INITIAL CASE EVENTS - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 24, 2018.

 3

 4
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER STAYING DISCOVERY AND INITIAL CASE EVENTS - 2
